Title: From George Washington to John Trumbull, 31 December 1795
From: Washington, George
To: Trumbull, John


          
            
              Dear Sir,
              Phila. Decr 31th 1795.
            
            A few days ago I recd your letter of the 3d of Octr, and yesterday (in very good order) the Prints you were so obliging as to send me; which are indeed very handsome, and much admired by those who have had the opportunity of passing a judgment on them.
            For this mark of your polite attention to me, I pray you to accept my sincere, & cordial thanks. When the whole are compleated they will form an elegant set; and will be much desired. I would thank you for directing the remainder of mine, to be placed in frames like those now sent (which are very handsome) and the cost shall be paid as soon as it is known to me; or, if you would let me know before hand what will be the amount, the money shall be remitted to you, or your order.
            I fear from your silence, with respect to your return to this Country, that we are not to expect it soon—but whether here, or elsewhere, you will always possess the sincere esteem, regard and friendship of Dear Sir Your Affecte and obliged Servant
            
              Go: Washington
            
          
          
            Mrs Washington presents her best wishes, & the compliments of the Season to you. Nelly Custis spends this winter in Virga with her mother.
          
        